DETAILED ACTION
The applicant’s Request for Continued Examination filed on March 14, 2022 has been acknowledged. Claims 1-36 have been canceled. Claims 37-41, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Step 2(a) – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward the activity of renting equipment and positioning that equipment for pickup. The concept of renting equipment is a fundamental economic practice, it is also a commercial interaction as it is setting up the terms of an agreement between parties to carry out sales activities in that the customer pays for the rental of the equipment based on the terms. It is also managing interactions between people, as the invention directs users on where to position the equipment so the customers can pick it up. While the claims have been amended to include the predetermined vehicle path, the claims are not directed toward optimizing the path but rather previously establishing a path that the employees will follow when positioning the vehicles. As such this continues to be directed toward a method of organizing human activity. The “modules” are defined by the originally filed specification paragraph [0035] 
While the claim recites collecting data through a server, and not interacting with a person directly to set up the rental, the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. In this case the computer collects various pieces of information to setup the rental agreement.
The claim as written recites recording, in a database, a reservation request by a first customer; storing a reservation parameter; creating a record associating the first item of heavy equipment with the first reservation request; recording, in the mobile device, a meter value; positioning the first item; recording, in the database, a first 
The limitations of recording a first reservation, storing parameters, creating a reservation record, recording a meter value, recording an expected arrival time, recording a second reservation request, storing additional reservation parameters and recording an expected arrival time of the second customer all amount to storing data in a database for the purposes of reserving equipment. These various records amount to insignificant extra solution activity as they are merely data gathering or collecting information to setup a rental agreement, See MPEP 2106.05(g). Specifically one of the examples under “Mere Data Gathering” includes obtaining information about transactions, which is what is occurring in this steps. The limitations additional are part of the rental process and traditionally prior to computers were carried out with pen and paper in the form of a log or ledger. While the claims recite a server is merely being used in a traditional form to apply the abstract idea on a computer, See MPEP 2106.05(f). 
The step of “determining, by the staging server, that the staging database fails to contain a record that indicates that a suitable replacement item of slow and heavy equipment in the category class is available at a nearby equipment rental facility” is 
The step of “determining, by the staging server, that the item of slow and heavy equipment associated with the first customer is a suitable replacement that can meet the needs of the second customer, the determination based on: the category class of equipment being rented, the amount of usage of the first item of slow and heavy equipment, and an amount of usage of a potential replacement item of slow and heavy equipment; and there is no suitable replacement item at a nearby facility” is also merely matching data and applying the abstract idea of managing rentals on a computer, See MPEP 2106.05(f). That is specific elements are met the system determines the conditions are met.
The step of “determining, by the staging server, a degree of likelihood that the first item of heavy equipment can be reallocated from the first customer to the second customer and a suitable replacement item of heavy equipment obtained for the first customer, wherein the degree of likelihood is a percentage value”. Which again appears to be will a suitable replacement be available and representing that value in a percentage. This again is merely applying the abstract idea to a computer, See MPEP 2106.05(f).
The step of “in response to determining that the degree of likelihood is greater than or equal to a predetermined threshold, reallocating the item of slow and heavy equipment originally allocated to the first customer to the second customer” utilizes the value determined and if all conditions are met the system updates the file, which again is merely applying the abstract idea to a computer, See MPEP 2106.05(f).

 As such each of these limitations is directed toward the abstract idea of renting equipment. When considered as a whole each of the elements is merely applying a concept of processing an equipment rental on a computer to expedite the process, which is not enough to render the abstract idea into a practical application. As established above when considered individually the individual elements do not amount to render the claims into a practical application.
A review of the specification outlines conditions which are considered when assigning a position to the equipment, the specification outlines in paragraph [0013] that the equipment can be “blocked by additional items” and that the “nature of moving it can jeopardize the integrity of additional equipment assets that are in the path of the blade” it is not clear from the specification that these considerations are contemplated by the server. That is the specification doesn’t outline that the set of rules considers what is blocking the path or how to move the equipment to avoid any problems. Rather these problems just appear to be known considerations in the field of construction equipment. While the process of repositioning them is “not trivial” the specific optimization or process of determining how to move what where to move it is not discussed in the specification or required by the claims. Rather the claims and specification outline a 
Dependent claim 38 recites “wherein the staging server determines that the degree of likelihood is 100%” but as stated above this appears to be merely a comparison of information in the form 0% or 100% which is either a yes or no. That is the system merely determines if the information meets all the required conditions or not. This again is merely applying the rules on a computer, See MPEP 2106.05(f), as such this fails to render the claims into a practical application.
Dependent claim 39 recites “wherein the staging server determines that the degree of likelihood is based on a five-minute increment of time that a driver is away from the facility” however the limitations fail to recite how the degree of likelihood is determine other than it is based on how fair away the user is from the facility and it is referenced in five-minute increments. That is to say the system determines if the user will be at the facility before or after the equipment is available, the fact it is referenced in five-minute increments does change that it is merely determining if the equipment will be available or not. Further this again is merely comparing the collected data and 
Dependent claim 40 recites “wherein the staging server associates the second item of slow and heavy equipment with a value of usage that is lesser than that of the first item of slow and heavy equipment” this again merely compares the stored data to determine if the parameters match, which is again merely managing rentals on a computer, see MPEP 2106.05(f), as such this fails to render the claims into a practical application.
Dependent claim 41 recites “wherein the staging server determines that the second item of equipment is considered more ready for being rented in response to determining a maintenance status of the first item of slow and heavy equipment on the one hand and the second item of heavy equipment on the other hand” this again merely compares the stored data to determine if the parameters match, which is again merely managing rentals on a computer, see MPEP 2106.05(f), as such this fails to render the claims into a practical application.
As such when considered alone or in combination the elements of the claims fail to render the claims into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites structural element – the use of database, the use of a mobile device and using the server. The equipment that makes up the system is recited at a high-level of generality (i.e., as a generic mobile device for entering data, a staging server, a staging database, and processor and memory carrying out the instructions) 
Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to perform the data entry steps, recording information in databases and making comparison or determinations by a server amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
In response to the applicant’s arguments on pages 7-10, regarding the 101 rejection specifically that “Claim 37 as amended is directed to a specific ordered sequence with multiple limitations that, as a whole, are patentable under Section 101 for multiple reasons.”
“The claims are not directed to a judicial exception under Step 1 of the Alice/Mayo analysis.”
“Using the two-part subject matter eligibility framework described in Alice Corporation Pty. Ltd v. CLS Bank International, et al, and set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., Claims 37-41 are not directed to a judicial exception.”
“Claim 37 is directed to a specific ordered sequence. A vehicle, after arriving at an equipment rental facility to pick up an item of slow and heavy equipment, must go to first a fueling module, then an unloading module, and finally a loading module at which it picks up the equipment that is slow and heavy. The vehicle does so by traversing a predetermined path laid out in advance of its arrival. The predetermined path increases the efficiency of the equipment yard's activities and minimizes the time spent in the facility by the driver. Slow and heavy equipment, such as a dozer, cannot easily be repositioned and so deliberate planning is needed. In addition, the claimed invention teaches how to stage a first item of heavy equipment in the loading module such that an additional customer, who the system determines is likely based on computed 
“In reviewing the claim as a whole, in combination these elements satisfy Section 101. The vehicle path to facilitate picking up equipment at an equipment rental facility – a teaching that alone resembles none of the examples in the USPTO's patent-eligibility guidance -in further combination with the many elements that teach how to make a specific item of slow and heavy equipment available, including the nature of the loading module and the methods of using it, more than meet the requirements of Section 101.”
“Even assuming, arguendo, that Claims 37-41 recite a judicial exception, the claims as amended recite additional elements that either "integrate the exception into a practical application of the exception" under Step 2A, Prong Two, or "amount to significantly more than the judicial exception" under Step 2B”
“The Claims Integrate the Exception into a Practical Application of the Exception, Under Step 2A, Prong Two”
“Even if, under Step 2A, Prong Two, the claims as amended represent an abstract idea, they teach a practical application. A vehicle path prepositioned in an equipment rental facility, where a vehicle traverses the path then picks up an item of slow and heavy equipment at the loading module, which is the last activity module in the path, is a practical application.”
“It cannot be disputed that rental of slow and heavy equipment, such as a dozer, is a practical application that is necessary for construction activities. Moreover, the computer functionality herein, as claimed, is addressed to a specific type of machine 
“As MPEP 2106 provides, "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application". (Emphasis added.) There are numerous additional elements here that are arguably beyond a judicial exception, and in combination - vehicle path, computers, probability evaluation, to name a few - they specify in detail a patent-eligible invention”
“The Claims Recite an Inventive Concept that is "Significantly More" Than The Judicial Exception, Under Step 2B”
“Additionally, the claims as amended recite an inventive concept that is "significantly more" than the judicial exception, under Step 2B.”
“An inventive concept exists if, among other things, a specific limitation has been added beyond "what is well-understood, routine, conventional activity in the field." And, under the Berkheimer guidance, an examiner must be able to "readily conclude" that elements are "widely prevalent or in common use". Applicant respectfully suggests that this cannot be concluded here, much less "readily concluded".”
“Indeed, Applicant thanks the Examiner for withdrawing the prior art rejections, and there is no prior art cited to render the claim unpatentable under 35 U.S.C. §§ 102 or 103, and the claims as presented further narrow the scope of claims previously examined. Moreover, an ordered sequence is required. In fact, the detailed teachings of 
“Accordingly, Claims 37-41 are patentable subject matter under 35 U.S.C. §§ 101. Applicant respectfully requests that the rejections thereon be withdrawn.”
The Examiner respectfully disagrees.
As stated in the 101 above while the amended language establishes the areas along the predetermined path, the claims are not directed toward optimizing the path but rather using a path that is already established. Further the staging or placing of equipment in areas along the path is still a method of organizing human activity as they are still directing a person to perform the activity. As previously stated in the prior Office Action on December 13, 2021, while the applicant has stated that the “equipment is many tons” and that this “is not a trivial advance to move it and thus it creates substantial difficulties where, based on changed circumstances, among other things a second customer needs an item of equipment before a first customer’s promise-time for equipment of the same category-class” the claims do not reflect any such difficulty. That is other than describing the equipment as “slow and heavy” the process does not change or get altered in any way from any other standard piece of equipment. There is no additional elements or considerations taken into account by the claims to adjust the process for a “slow and heavy” piece of equipment verses any other piece of equipment. For example while the specification outlines in paragraph [0013] that the equipment can be “blocked by additional items” and that the “nature of moving it can jeopardize the integrity of additional equipment assets that are in the path of the blade” 
The Examiner additionally notes that the specification states “adjustment of one parameter, such as but not limited to needs by time, can influence priorities, decisions and actions taken in regard to another parameter or even the same parameter”, this again suggests a form of optimization but fails to recite any specific manner of optimizing or taking into account changes in parameters. There is nothing that recites how the server would be involved in considering these parameters. Rather these again appear to known elements that must be considered and are performed by users after the data has been entered. Further the specification states “a request can be placed in a database by not expressly in a queue data structure or functional equivalent”, paragraph [0026] establishing that the database merely records the requests but is not specific that the server considers all of the recorded information to optimize or select the best manner in staging the equipment. This is supported by paragraph [0027] which states “Some or all determinations and assessments made can be accomplished in 
	While the applicant has argued that the claims are not directed toward “mathematical concepts, mental processes, or certain methods of organizing human activity” and “The vehicle path to facilitate picking up equipment at an equipment rental facility – a teaching that alone resembles none of the examples in the USPTO's patent-eligibility guidance -in further combination with the many elements that teach how to make a specific item of slow and heavy equipment available, including the nature of the loading module and the methods of using it, more than meet the requirements of Section 101” the Examiner respectfully disagrees. The claims continue to be directed toward a fundamental business practice which is equipment rentals and a method of organizing human activity which includes instructing people where vehicles or equipment is to be staged or parked awaiting pickup. 
	While the problem of moving slow and heavy equipment might be challenging and time consuming the applicant has not claimed or discussed in the specification any specific manner of performing this activity that addresses how challenging or time consuming it is. That is to say the specification outlines various considerations and factors that take part in the movement and allocation but do not establish any specific manner or techniques to optimize or improve on the movement or staging. Rather the various factors and elements of consideration can be things mentally considered by the users as the equipment is staged or moved from one location to another. While the applicant has alleged that the claimed limitations can only be performed for equipment 

	As for considering any additional elements such as the vehicle path, computers and probability evaluation, the Examiner has considered all of these elements individually and in combination and as discussed above these elements fail to render the claims into a practical application.
	As far as “well-understood, routine, conventional activity in the field” as stated above and in the 101 rejection the activities themselves are either directed toward the abstract idea of equipment rental and the managing of users to stage or park equipment 
Lacking any additional arguments the Examiner has not been persuaded and the rejections have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreas Fink, Torsten Reiners, “Modeling and solving the short-term car rental logistics problem”, Transportation Research Part E: Logistics and Transportation Review, Volume 42, Issue 4, 2006, Pages 272-292, ISSN 1366-5545, https://doi.org/10.1016/j.tre.2004.10.003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3-24-2022